Peck, P. J.
(concurring). I concur to affirm upon the ground that appellant was given an all embracing immunity by operation of the statute, and immunity having been accorded, any exemption from a perjury prosecution or contempt proceeding which he otherwise might have enjoyed was removed. The court is not required under the circumstances to countenance contumacy. It is not necessary in my view to decide whether the recent immunity statute in effect overrides People v. Gillette (126 App. Div. 665).